Citation Nr: 0209659	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to special monthly pension for the surviving 
spouse based on the need for regular aid and attendance of 
another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from November 1941 to 
October 1945.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claims 
for service connection for the veteran's cause of death and 
for special monthly pension for herself as the surviving 
spouse based on the need for regular aid and attendance of 
another person or by reason of being housebound. 

In June 2001, the Board remanded the case to the RO for 
further evidentiary and procedural development, including to 
provide the appellant with notice of the Veteran Claims 
Assistance Act of 2000.  Following these developments the RO 
affirmed its prior denials of her claims in a November 2001 
rating decision/Supplemental Statement of the Case.  The case 
was returned to the Board in May 2002 and the appellant now 
continues her appeal.


FINDINGS OF FACT

1.  The veteran died in September 1999; his cause of death 
was acute myocardial infarction.

2.  During his lifetime, the veteran was not service-
connected for any disabilities.

3.  The underlying disease process which led to acute 
myocardial infarction was not manifested during the veteran's 
period of active service or until many years after his 
separation from service.

4.  The appellant is not in the need of regular aid and 
attendance by reason of disability nor is she housebound.


CONCLUSIONS OF LAW

1.  A grant of service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2001).

2.  The need for special monthly pension based on regular aid 
and attendance or by reason of being housebound has not been 
established.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. §§ 
3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has remanded this case to the RO for development of 
the evidence in June 2001, in which it also specifically 
instructed the RO to provide the appellant with express 
notice of the VCAA.  The RO has done so in correspondence 
dated in June 2001, in which it discussed the new law and 
provided the appellant an explanation of how VA would assist 
her in obtaining necessary information and evidence.  Thus, 
the appellant had been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  VA has also 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claims by virtue of 
the remand for evidentiary development.  Her private 
physician has also examined her in October 1999 for 
determining her housebound status or whether she requires aid 
and attendance.  Finally, she has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  
 
The appellant has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  As a result of 
the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

Factual background and analysis: entitlement to service 
connection for the veteran's cause of death

The veteran's service medical records show that his 
cardiovascular, genitourinary  and respiratory systems were 
normal on enlistment examination in November 1941, with 
normal findings on chest X-ray and urinalysis and normal 
blood pressure of 138/68.  Identically normal systemic 
findings as previously described were noted on separation 
examination in August 1945, with a normal blood pressure of 
112/76.

Post-service VA medical records show that the veteran was 
diagnosed with and treated for bronchiectasis.  
Hospitalization records from November 1947 otherwise show 
that his cardiovascular system was normal with a blood 
pressure of 114/80.  Service connection for bronchiectasis 
was denied in a final VA rating decision dated in December 
1947.

The veteran's terminal hospitalization records from Walker 
Baptist Medical Center (Walker) show that he was admitted for 
hospitalization in a state of deteriorating health on 
September 3, 1999.  During admission at Walker, he was 
diagnosed with ischemic heart disease with acute angina.  He 
was also diagnosed with acute renal failure secondary to 
hypotension and ischemia, congestive heart failure, diabetes 
mellitus, essential hypertension and chronic obstructive 
pulmonary disease.  On September 8, 1999, he was transferred 
to Birmingham Baptist Medical Center where he expired on 
September 9, 1999, with terminal diagnoses of acute renal 
failure and respiratory failure.  His death certificate shows 
that he died at age 82 of an acute myocardial infarction.  No 
autopsy was performed and the coroner characterized his 
manner of death as a "natural cause."  At the time of 
death, the veteran was not service-connected for any medical 
disability.

In October 1999, the appellant filed her claim for service 
connection for the veteran's cause of death.  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West Supp. 2001).  If 
the disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  A number of 
specific disabilities enumerated in the statute and in VA 
regulations are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 10 
percent or more within one year following the date of 
separation from service, including cardiovascular and renal 
disease (to include essential hypertension).  38 U.S.C.A. §§ 
1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  Nevertheless, when a disability is not 
initially manifest during service or within an applicable 
presumptive period, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

Service connection for the cause of death may also be granted 
if the evidence establishes that service-connected disability 
constituted a contributory cause of death.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, with debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c) (2001).

In this case, the underlying cause of the veteran's death in 
September 1999 (which was over 50 years after his separation 
from service) was determined to have been an acute myocardial 
infarction.  However, the record does not contain any medical 
evidence which demonstrates that there was cardiovascular 
disease (including essential hypertension) present during the 
veteran's period of active military service.  There is also 
no evidence of cardiovascular disease (including essential 
hypertension) manifest to a compensably disabling degree of 
10 percent within the one-year presumptive period following 
his separation from service in October 1945.  We note that 
the veteran was 82 years old at the time of his death and, in 
fact, the coroner who determined the veteran's cause of death 
attributed the acute myocardial infarction to natural causes.  
There is no objective medical evidence which relates the 
acute myocardial infarction which caused the veteran's death 
or any underlying cardiovascular disease he had to his period 
of active duty.  To the extent that the appellant asserts 
that such a relationship exists, there is no evidence that 
shows that she possesses the requisite medical training and 
certification to provide a professional medical opinion which 
would be probative to this effect.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a lay 
person is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education.  Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

We note that there were chronic illnesses of the veteran's 
pulmonary, endocrine and genitourinary systems which were 
concurrently diagnosed at the time of his death.  He was 
given a terminal diagnosis of acute renal failure and 
respiratory failure when he expired at Birmingham Baptist 
Medical Center in September 1999.  We also note that he had 
been diagnosed during his terminal hospitalization with 
chronic obstructive pulmonary disease and diabetes mellitus, 
as well as cardiovascular disease.  However, his separation 
examination in August 1945 showed normal findings on review 
of his respiratory system and genitourinary system and his 
urinalysis was negative.   No chronic renal disease was shown 
post-service for many years following his separation from 
service.  With respect to the chronic respiratory disease 
diagnosed as bronchiectasis for which he was treated after 
service in 1947, we note that service connection for this 
condition was denied in a final VA rating decision in 
December 1947, and there is no new and material evidence 
which draws a nexus between his with chronic obstructive 
pulmonary disease noted on terminal hospitalization with his 
period of military service.

We conclude that the objective medical evidence does not 
weigh in favor of the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  Her 
appeal is therefore denied.  Because the evidence in this 
case is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Factual background and analysis: entitlement to special 
monthly pension for the surviving spouse based on the need 
for regular aid and attendance of another person or by reason 
of being housebound

The appellant has been awarded death pension benefits.  She 
now seeks entitlement to special monthly pension for the 
surviving spouse based on the need for regular aid and 
attendance of another person or by reason of being 
housebound.

The file contains two Attendant Affidavits dated in October 
1999 which state that the affirming individual provided the 
appellant assistance with bathing, standing and sitting, 
getting in and out of bed, walking, dressing and undressing 
and taking medications.  These services were provided to the 
appellant for assistance due to hip pain and the assistants 
reported that they were each paid a sum of $160 per month and 
began their employment on September 9, 1999 (the date of the 
veteran's death).  In a report of contact between VA and the 
claimant, the appellant reported in June 2001 that the above 
attendants were her children but that they were licensed 
health professionals.  

The file also includes the report of an Aid and Attendance 
Examination which was dated in October 1999 from the 
appellant's private physician, Jerry Mosley, M.D.  The 
physician's report shows that the appellant was 71 years old 
at the time of the examination and that her nutrition was 
good and that she did not use a cane, crutches or braces to 
walk.  Her disabilities were chronic right hip and groin 
pain, status post right deep vein thrombosis, for which she 
was receiving system anticoagulation.  She was also diagnosed 
with hypertension (with a measured blood pressure of 150/90), 
depression and headaches.  With regard to specific question 
regarding her status, Dr. Mosley stated that the appellant 
was not bedridden; she was able to dress herself unassisted; 
attend to her needs of nature unassisted; feed herself 
without assistance; and walk in and out of her home 
unassisted.  She was not able to bathe herself unassisted.  
Dr. Mosley did not anticipate an improvement of the 
appellant's condition.

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound.  See 38 U.S.C.A. § 1541(d), (e) (West 
1991); 38 C.F.R. § 3.351(a)(5) (2001).

Under 38 C.F.R. § 3.351(b) (2001), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2001).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a) (2001).

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541 (West 
1991); 38 C.F.R. § 3.351(f) (2001).  A surviving spouse will 
be considered to be permanently housebound when she is 
substantially confined to her house (ward or clinic areas, if 
institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime.  38 U.S.C.A. § 1541(e)(2) (West 
1991); 38 C.F.R. § 3.351(f) (2001).

In essence, the appellant is contending that the degree to 
which she is impaired by her disabilities is so severe that a 
VA special monthly pension should be granted to augment her 
current award of death pension as a surviving spouse.

As to the question of whether the appellant's disabilities 
entitle her to special monthly pension in the form of 
housebound benefits.  A surviving spouse may be entitled to 
this benefit if her disabilities render her "permanently 
housebound" by reason of disability.  See 38 C.F.R. § 
3.351(e) (2001).  The requirements for this benefit are met 
when the surviving spouse is substantially confined to her 
home or immediate premises by reason of disability or 
disabilities that will likely remain throughout the surviving 
spouse's lifetime.

In this case, there is no evidence that the appellant is 
housebound.  Indeed, it is clear that the appellant is 
manifestly not housebound as demonstrated by Dr. Mosley's 
statement that she is able to come and go from her home as 
she pleases unassisted.  This evidence also does not suggest 
that the appellant requires assistance in terms of protecting 
her from the hazards or dangers incident to her daily 
environment.  In short, the evidence does not indicate that 
the appellant is substantially confined to her home by reason 
of disability.  Therefore, the requirements for housebound 
allowance have not been met.

We concede that the appellant is not in perfect health as 
demonstrated by Dr. Mosley's Aid and Attendance Examination 
of October 1999.  However, as previously discussed, 
entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person or for being 
housebound requires a specific, and significant, level of 
disability.  For reasons explained immediately below, the 
medical and other evidence of record does not establish that 
such level of disability exists with respect to the 
appellant.

It is clear that the appellant is not blind as that term is 
defined by the provisions of 38 C.F.R. § 3.351 (2001), and 
she does not so contend.  Moreover, the appellant has not 
argued, and the evidence does not indicate, that she is 
bedridden or a patient in a nursing home due to mental or 
physical incapacity.  The October 1999 medical statement of 
Dr. Mosley specifically indicated that the appellant was not 
bed-bound.

Further, a factual need for aid and attendance has not been 
shown.  The medical evidence of record supports the 
proposition that the appellant's medical problems, including 
right hip and groin pain due to deep vein thrombosis, impose 
some limit to her activities.  However, the evidence does not 
suggest that the appellant cannot dress herself or attend to 
the wants of nature.  Also, the nature of her disabilities 
does not involve the use of prosthetic or orthopedic 
appliances, or problems with the upper extremities that would 
prevent her from feeding herself.  There is no evidence that 
the appellant needs assistance with food preparation.  To the 
extent that her two assistants on their affidavits indicate 
otherwise, we find them their statements regarding the degree 
to which the appellant is impaired to be outweighed by those 
of Dr. Mosley because the assistants are not licensed medical 
professionals.  (See report of contact dated in June 2001, in 
which the appellant identified her assistants as her children 
and reported that they were not licensed medical caregivers.)  

Though Dr. Mosley has indicated that the appellant cannot 
bathe unassisted, we do not find that this is evidence per se 
that the appellant is unable to keep herself ordinarily clean 
and presentable.  Moreover, we do not find that being unable 
to bathe unassisted, by itself, represents a specific and 
significant level of disability as contemplated by the 
regulations that would warrant a grant of special monthly 
pension.  Overall, the preponderance of the evidence of 
record is against finding a factual need for aid and 
attendance.  It appears that despite some limitations imposed 
by her physical ailments, the appellant is not so helpless as 
to need aid and attendance in order to be able to maintain 
herself and her household.

In summary, for the reasons and bases expressed by the Board 
above, it is concluded that a preponderance of the evidence 
is against the appellant's claim.  The benefit sought on 
appeal is accordingly denied.


ORDER

The claim of entitlement to service connection for the 
veteran's cause of death is denied.

The claim of entitlement to special monthly pension for the 
surviving spouse based on the need for regular aid and 
attendance of another person or by reason of being housebound 
is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

